NOTICE: NOT FOR OFFICIAL PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                    AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                       IN THE
                ARIZONA COURT OF APPEALS
                                   DIVISION ONE


                          STATE OF ARIZONA, Appellee,

                                           v.

               LEONARDO HERNANDEZ MILL, SR., Appellant.

                                No. 1 CA-CR 21-0576
                                  FILED 12-6-2022


              Appeal from the Superior Court in Maricopa County
                           No. CR2020-141234-001
                   The Honorable Geoffrey H. Fish, Judge

                                     AFFIRMED


                                      COUNSEL

Arizona Attorney General’s Office, Phoenix
By Rebecca Jones
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Jesse Finn Turner
Counsel for Appellant


                          MEMORANDUM DECISION

Judge Angela K. Paton delivered the decision of the Court, in which
Presiding Judge Maria Elena Cruz and Judge Peter B. Swann1 joined.

1     Judge Peter B. Swann was a sitting member of this court when the
matter was assigned to this panel of the court. He retired effective
                             STATE v. MILL
                           Decision of the Court


P A T O N, Judge:

¶1             Leonardo Hernandez Mill, Sr., appeals his convictions and
sentences for kidnapping, a class two felony; five counts of aggravated
assault, class three and four felonies; and six misdemeanor offenses. We
affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts in the light most favorable to sustaining
the jury’s verdicts” and resolve all reasonable inferences from the evidence
against Mill. See State v. Felix, 237 Ariz. 280, 283, ¶ 2 (App. 2015).

¶3             As they prepared for Friday morning mass, Father C. and
Sister M. encountered a woman screaming in the back of the church. Father
C. recognized the woman as Betty,2 who lived across the street with her
husband, Mill, and their two children. Betty’s wrists were handcuffed
together, zip ties bound her feet, and she had duct tape wrapped around
her mouth, and a rope looped around her neck. Betty was “exhausted,”
and her legs were covered in cuts and bruises and appeared to have been
“whip[ped.]” She said she had been “tied up” all night, and that Mill “did
this to her.” Sister M. called 9-1-1.

¶4            Phoenix police officers soon arrived, and their body-worn
cameras recorded video and audio of Betty describing how Mill restrained
and beat her in their bedroom for twelve hours the previous evening. The
police arrested Mill at his and Betty’s home. Meanwhile, Betty was
transported from the church to a hospital where a forensic nurse examined
her.

¶5           During the nurse’s examination and a separate interview at
the hospital with a detective, Betty repeated her allegations against Mill.
She recounted how Mill threatened to kill her as he used a back scratcher
and other items to strike her legs. Betty also explained how Mill tied a rope
around her neck and feet so she would choke herself if she bent over. Betty

November 28, 2022. In accordance with the authority granted by Article 6,
Section 3, of the Arizona Constitution and pursuant to A.R.S. § 12-145, the
Chief Justice of the Arizona Supreme Court has designated Judge Swann as
a judge pro tempore in the Court of Appeals for the purpose of participating
in the resolution of cases assigned to this panel during his term in office.

2     We use a pseudonym to protect the victim’s privacy.

                                     2
                              STATE v. MILL
                            Decision of the Court

further described how Mill cut her legs and breasts with a “small knife” and
strangled her with his hands and “wood on her chin[.]”

¶6             Mill faced twelve felony and misdemeanor counts at trial,
where the State introduced the videos depicting Betty as she spoke with
police officers at the church. Additionally, the priest and nun who found
Betty in the church, the officers who spoke with her, and the nurse who
examined her all testified about Betty’s allegations against Mill.

¶7             Betty, however, recanted those allegations when she testified.
She told the jury that she experienced a mental health episode and went for
a walk. According to Betty, a stranger pulled up in a vehicle and offered
her a ride, which she accepted. Betty testified that she rebuffed the driver’s
sexual advances, and he hit her in the head. Betty claimed to remember
nothing thereafter.

¶8            The jury returned guilty verdicts on all counts and found that
the six felony counts were domestic violence offenses.3 The jury found
multiple aggravating factors for each felony offense, and that the
kidnapping and two of the aggravated assault counts were dangerous
offenses. Mill then moved for a new trial under Arizona Rule of Criminal
Procedure 24.1, arguing the jury’s verdicts were contrary to law or the
weight of the evidence. See Ariz. R. Crim. P. 24.1(c)(1). The superior court
denied the motion.

¶9           At sentencing, the court imposed a mitigated term for the
kidnapping conviction and presumptive terms for the other felonies. This
timely appeal followed. We have jurisdiction under the Arizona
Constitution Article 6, Section 9, and A.R.S. §§ 12-120.21(A)(1), 13-4031, and
13-4033(A)(2).

                               DISCUSSION

¶10           Mill contends the superior court erred in denying his motion
for new trial. We review the superior court’s denial of a new trial motion
for an abuse of discretion. State v. Fischer, 242 Ariz. 44, 48, ¶ 10 (2017).

¶11           The superior court may grant a new trial if the “weight of
evidence” fails to support the jury’s verdict. See Ariz. R. Crim. P. 24.1(c)(1).
We do not weigh the evidence on appeal; our role “is to determine whether,
resolving every conflict in the evidence in support of the [superior court’s


3      The superior court found Mill guilty of the charged misdemeanor
offenses. Mill does not challenge those convictions on appeal.

                                       3
                              STATE v. MILL
                            Decision of the Court

Rule 24.1] order, substantial evidence supports the . . . order.” See Fischer,
242 Ariz. 52, ¶ 28.

I.     The superior court was not required to grant Mill’s motion for a
       new trial solely based on the victim’s recanted statements.

¶12            Mill generally argues that the superior court was required to
grant a new trial based on Betty’s trial testimony. He contends that the
court “rel[ied] exclusively on the veracity of the statements made by [Betty]
to the police” in denying the new trial motion. But Mill’s argument
presumes the court could not permissibly consider Betty’s incriminating
pretrial statements and then weigh that evidence against her trial testimony
and other exculpatory evidence. That presumption is incorrect. See Ariz.
R. Crim. P. 24.1(c)(1) (affording trial courts authority to grant a post-verdict
motion for new trial if “the verdict is contrary to . . . the weight of the
evidence”); Fischer, 242 Ariz. at 50, ¶ 18 (declining to preclude superior
court from weighing evidence and assessing witness credibility when
determining whether to grant new trial under Rule 24.1(c)(1)).

II.    Sufficient evidence supported the jury’s determination that Mill
       committed dangerous offenses.

¶13           Mill also contests the jury’s dangerousness finding with
respect to the kidnapping and two of the aggravated assault convictions.
As relevant here, an offense is “dangerous” if it involves the use of a
“dangerous instrument” or “the intentional or knowing infliction of serious
physical injury on another person.” See A.R.S. § 13-105(13). “’Dangerous
instrument’ means anything that under the circumstances in which it is
used, attempted to be used or threatened to be used is readily capable of
causing death or serious physical injury.” A.R.S. § 13-105(12). Mill asserts
no evidence established that the handcuffs or zip ties were dangerous
instruments because they “were never used in a manner [that] could risk or
threaten serious physical injury[.]”

¶14           We disagree. Based on Betty’s day-after descriptions of Mill’s
assault, the superior court could reasonably determine that Mill used
handcuffs and zip ties to bind Betty’s wrists and ankles to hinder her ability
to defend herself as he beat and strangled her. Under these circumstances,
Mill used the handcuffs and zip ties in a manner that was “readily capable
of causing death or serious physical injury.” Further, the evidence
establishes that Mill intentionally inflicted serious physical injury on Betty.
Thus, regardless of whether the handcuffs or zip ties properly qualified as
dangerous instruments, an independent basis existed to support the jury’s
dangerousness findings. See A.R.S. § 13-105(13) (“’Dangerous offense’

                                       4
                               STATE v. MILL
                             Decision of the Court

means an offense involving the discharge, use or threatening exhibition of
a deadly weapon or dangerous instrument or the intentional or knowing
infliction of serious physical injury on another person.”) (emphasis added).

¶15            Mill also concedes the State presented evidence that he used
a rope to injure Betty, but he argues “the weight of such evidence was
clearly against a guilty verdict.” We decline Mill’s apparent invitation to
re-weigh the evidence. See Fischer, 242 Ariz. at 52, ¶ 28 (“The appellate
court’s role is not to weigh the evidence.”).

¶16            Finally, Mill argues the weight of evidence did not establish
he used a knife or strangled Betty during the assault. We disagree because
substantial evidence shows otherwise. Betty told the forensic nurse that
Mill used a “small knife” to cut her legs and breasts, and she repeated the
allegation during her interview with the detective at the hospital. See State
v. Williams, 111 Ariz. 175, 177-78 (1974) (“A conviction may be had on the
basis of the [victim’s] uncorroborated testimony . . . unless the story is
physically impossible or so incredible that no reasonable person could
believe it.”). Moreover, photographs depicting Betty’s lacerated breast and
legs were admitted into evidence. Regarding the strangulation, Betty told
the detective that Mill impeded her breathing by placing an object on her
throat. And the evidence showed Betty sustained injuries to her neck that
were consistent with her being strangled.

¶17            In sum, the superior court evidently disbelieved Betty’s trial
testimony and afforded it less weight relative to the statements she made
the day after the incident. The court acted well within its discretion in doing
so and did not err in denying the Rule 24.1 motion.

                                CONCLUSION

¶18           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                          5